Citation Nr: 0929950	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-21 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to payment before January 1, 2004, of 
dependency and indemnity compensation (DIC) benefits at the 
full-dollar rate.

2. Entitlement to transfer of the Veteran's claim file from 
the Regional Office in Manila, the Republic of the 
Philippines. to the Regional Office in Waco, Texas.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran had duty in the Regular Philippine Scouts from 
March 1914 to September 1919 and July 1922 to April 1942.  
While the records are not clear, it appears the Veteran was a 
POW from April 1942 to April 1945.  He remained a member of 
the Philippine Scouts from April 1945 until June 1946.  He 
then served in the New Philippine Scouts from July 1946 until 
January 1948.

The Veteran died in May 1967 and his death has been 
determined to be service connected.  The appellant is his 
widow and has been receiving DIC benefits as the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1. The Veteran had active duty in the Regular Philippine 
Scouts from March 1914 to September 1919, July 1922 to April 
1942, and April 1945 to June 1946.  

2. The Veteran served in the New Philippine Scouts from July 
1946 until January 1948.

3. While in the New Philippine Scouts, the Veteran was 
diagnosed with hypertension.

4. In a May 1952 rating decision, the RO determined the 
Veteran's organic heart disease, hypertension, and 
arteriosclerosis was service connected to his service in the 
New Philippine Scouts and was not incurred while he served in 
the Regular Philippine Scouts.

5. The Veteran and the appellant were married in February 
1962.

6. The Veteran died in May 1967 of congestive heart failure 
and arteriosclerotic heart disease.

7. The Veteran's death was held to be caused by the service 
connected hypertension and arteriosclerosis in a rating 
decision in January 1968 and since that time, the appellant 
has been receiving DIC benefits as the Veteran's surviving 
spouse.

8. The Appellant has resided in the United States since March 
1987.

9. Until December 2003, recipients of DIC benefits derived 
from New Philippine Scout service and residing in the United 
States were paid at the rate of $0.50 for each dollar of DIC 
benefits.  After a new law became effective in December 2003, 
recipients of DIC benefits derived from New Philippine Scout 
service and residing in the United States were paid full-
dollar DIC benefits

10. The Appellant has been receiving full-dollar DIC benefits 
since January 2004.

11. As the appellant's DIC benefits arise out of the 
Veteran's service as a New Philippine Scout, only the Manila 
RO has jurisdiction for adjudicating this matter.


CONCLUSIONS OF LAW

1. The criteria for payment of DIC benefits at the full-
dollar rate before January 1, 2004, have not been met.  38 
U.S.C.A. § 107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.42 
(2008).

2. The Manila RO has exclusive jurisdiction for adjudicating 
DIC benefits arising from service as a New Philippine Scout.  
38 U.S.C.A. §§ 303,501, 502; Adjudication Procedure Manual, 
M21-1, Part IV; M21-1, Part IV MR, Part III, Subpart vi, 4.A.


Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  As the law is dispositive in the instant claim, the 
VCAA is not applicable.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

The Veteran had active duty in the Regular Philippine Scouts 
from March 1914 to September 1919 and July 1922 to April 
1942.  While the records are not clear, it appears the 
Veteran may have been a POW from April 1942 to April 1945.  
The records officially list him as not under military command 
for the period in question.  He then re-entered service as a 
member of the Regular Philippine Scouts from April 1945 until 
June 1946.  

He then served in the New Philippine Scouts from July 1946 
until January 1948.  While in the New Philippine Scouts, the 
Veteran was diagnosed with hypertension in August 1948.

In a May 1952 rating decision, the RO determined the 
Veteran's organic heart disease, hypertension, and 
arteriosclerosis was incurred while he was in the New 
Philippine Scouts.

The Veteran and the appellant were married in February 1962.

The Veteran died in May 1967 of congestive heart failure and 
arteriosclerotic heart disease.

The Veteran's death was held to be service connected in a 
rating decision in January 1968 and since that time, the 
appellant has been receiving DIC benefits as the Veteran's 
surviving spouse.  The RO determined the death was caused or 
related to the previously service connected organic heart 
disease, hypertension, and arteriosclerosis.  As noted, that 
disability was determined to have been incurred while the 
Veteran was in the New Philippine Scouts.  The evidence 
reveals that, at the time of his death, the Veteran was 
service connected for other disabilities such as cataracts 
that the RO had determined were incurred during the Veteran's 
service as a New Philippine Scout.  The Veteran also was 
service connected for additional disabilities, such as 
hearing loss, for his service in the Regular Philippine 
Scouts.

There is some evidence that has been submitted that the 
Veteran became a US citizen, but there is no official 
documentation confirming this fact.  At no point does it 
appear that the Veteran left the Philippines and resided in 
the United States.

The appellant came to the United States in March 1987.  She 
has advised VA in July 2001 that she is now a US citizen.

The appellant has filed a claim requesting that her DIC 
benefits be paid to her in US dollars and not Philippine 
pesos.  Further, she argues she is entitled to the full DIC 
benefit payments because of her husband's service in the 
Regular Philippine Scouts and because she resides in the 
United States.  The RO in Manila, Republic of the Philippines 
has denied this request and the appellant finally argues that 
the RO in Waco, Texas should handle this matter because it is 
the closest RO to where she now lives.

Analysis

Entitlement to Payment of DIC Benefits at the Full-Dollar 
Rate

The appellant claims that she should be awarded the full- 
dollar rate for her DIC benefits.  Her first argument is that 
the Veteran served as a Regular Philippine Scout and DIC 
benefits should therefore be paid at the full-dollar rate.  
The Board notes that for a Veteran who served as a Regular 
Philippine Scout, except for those inducted between October 
6, 1945 and June 30, 1947, benefits are payable at the full-
dollar rate. 38 C.F.R. § 3.40.  

The Veteran, however, served as both a Regular Philippine 
Scout and a New Philippine Scout.  It is not sufficient that 
the Veteran had service with the Regular Philippine Scout.  
The benefits the appellant is seeking full-dollar payment for 
must be based on that service.  In this case, it has been 
held that the Veteran incurred his service connected 
disability leading to his death during his subsequent service 
with the New Philippine Scouts.  The law specifically 
excludes from full-dollar payments benefits based on service 
with that organization.  38 U.S.C.A. § 107(b), (c) (West 
2002).  Thus, applying the relevant law to the facts, it is 
clear that the appellant's DIC benefits, for which 
compensation is paid by reason of service in the New 
Philippine Scouts, cannot be paid at the full-dollar amount.

The Appellant also asserts that her residency in the United 
States now entitle her to the full- dollar benefit rate

Prior to October 2000, the law provided that disability 
compensation payments to veterans who had service with the 
military forces of the Government of the Commonwealth of the 
Philippines while in the service of the Armed Forces of the 
United States should be made at the rate of $0.50 for each 
dollar authorized.  38 U.S.C.A. § 107 (West 1991).  On 
October 27, 2000, the President signed Pub. L. 106-377, 114 
Stat. 1441, which amended § 107 to provide full-dollar 
payments of benefits but only to the Philippine veteran who 
is residing in the U.S. and who is either a U.S. citizen or 
an alien lawfully admitted for permanent residence in the 
U.S.  See 38 U.S.C.A. § 107 (West 2002).  On December 16, 
2003, the President signed Pub. L. 108-183, 117 Stat. 2651, 
which allowed for survivors of all Philippine service 
veterans receiving DIC payments to be entitled to full-dollar 
payments of benefits while residing in the U.S. 38 U.S.C.A. § 
107 (West 2002 and Supp. 2008).

In order to be eligible to receive benefits at the full-
dollar rate, a veteran's survivor must reside in the U.S. and 
be either a citizen of the U.S. or an alien lawfully admitted 
for permanent residence in the U.S. 38 C.F.R. § 3.42(b).

The appellant argues that she is entitled to the full-dollar 
amount since she started residing in the United States in 
March 1987 and is now a US Citizen.  It is inconsequential 
when she started her residency or, for that matter, became a 
US citizen because the appellant's claim fails based on the 
changes in the law, not residency or US citizenship.  

Before December 2003, she was not eligible for payment of DIC 
benefits at the full-dollar rate because the law did not 
allow a survivor in the United States to receive full DIC 
benefits for a Veteran's death caused by service as a New 
Philippine Scout.  The law at that time changed, allowing her 
to be paid the full dollar amount based upon her residency in 
the United States.  Where, as here, there is a liberalizing 
change in the law allowing a greater benefit, the effective 
date of such award shall be fixed in accordance with facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue and if the claimant also met 
all eligibility criteria for the liberalized benefit as of 
the effective date, then benefits may be authorized from the 
effective date of the law or VA issue. 38 C.F.R. § 5110(g); 
38 C.F.R. § 3.114(a).  See also McKay v. Brown, 9 Vet. App. 
183, 187 (1996) ("plain language of section 5110(g) prohibits 
a retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

In the present case, the Veteran has been awarded an 
effective date of December 16, 2003 for full-dollar benefits.  
As an earlier effective date was not authorized by statute, 
this is the proper effective date of award in this case. See 
Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002).  In other words, even though the appellant 
has resided in the United States since March 1987, she can 
not receive full-dollar DIC benefits before the December 2003 
legislation change.

Any payments pursuant to a liberalizing change in the law 
start the first day of the month of the calendar year 
following the date in which the liberalizing change became 
effective.  See 38 C.F.R. § 3.30  In the instant case, VA 
determined that she should receive full-dollar benefits from 
the effective date of the liberalizing change, and awarded 
her payments starting in January 2004, as the RO so advised 
the appellant by letters in August 2004, and January 2005.

In sum, the appellant was not entitled to full-dollar 
benefits before December 16, 2003 but has been receiving 
full- dollar benefits since that time.  Therefore, the Board 
concludes that there is no factual or legal basis for the 
appellant to receive full- dollar DIC benefits before January 
1, 2004 based upon either the Veteran's service or the 
appellant's residency in the Untied States.  

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

Entitlement to Transfer of the Claims File from Manila, 
Republic of the Philippines to Waco, Texas

The appellant now lives in Texas and the closest RO is in 
Waco, Texas.  She has expressed disagreement that the Manila 
RO has handled her DIC claim and asserts that it is error for 
the Manila RO to adjudicate her full-dollar benefit claim.  
As noted, her DIC benefits are based upon the Veteran's 
service in the New Philippine Scouts and his prior service in 
the Regular Philippine Scouts have no bearing to her 
benefits.  

VA procedure has established that benefits based upon service 
in the New Philippine Scouts shall be handled and adjudicated 
exclusively by the Manila RO.  Adjudication Procedure Manual, 
M21-1, Part IV; M21-1MR, Part IV, Part III, Subpart vi, 4.A.  
The Secretary has thus designated the Manila RO as the proper 
RO to adjudicate all claims arising out of the Veteran's 
death and the appellant has no right to have the Waco RO 
adjudicate the current claim.  38 U.S.C.A. § 303 (VA 
Secretary responsible for administration of VA and execution 
of VA laws); § 501 (Secretary has the authority to prescribe 
all rules and regulations appropriate to the manner and form 
of adjudications and awards), § 512 (Secretary may delegate 
authority to act and to render decisions).  See also 
38 C.F.R. § 3.100 (delegation of authority).







ORDER

1. Payment of DIC benefits at the full-dollar rate is denied.

2. Transfer of the Veteran's file from the RO of Manila, 
Republic of the Philippines to the RO of Waco, Texas is 
denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


